
	

113 HR 1717 IH: Medicare DMEPOS Market Pricing Program Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1717
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Price of Georgia
			 (for himself, Mr. Larson of
			 Connecticut, Mr. Thompson of
			 Pennsylvania, Mr. Braley of
			 Iowa, Mr. Roe of
			 Tennessee, Mr. Ryan of
			 Ohio, Mr. Tiberi,
			 Mr. Loebsack,
			 Mr. Joyce,
			 Mr. McKinley,
			 Mrs. Capito,
			 Mr. DesJarlais,
			 Mrs. Blackburn,
			 Mr. Barletta,
			 Mr. Grimm,
			 Mr. Austin Scott of Georgia,
			 Mr. Harper,
			 Mr. Marino,
			 Mr. Crenshaw,
			 Mr. King of New York,
			 Mr. Johnson of Ohio,
			 Mr. Fortenberry,
			 Mr. Chabot,
			 Mr. Posey,
			 Mr. Lankford, and
			 Mr. Nunnelee) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a market pricing program for durable medical equipment, prosthetics,
		  orthotics, and supplies (DMEPOS) under part B of the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare DMEPOS Market Pricing Program
			 Act of 2013.
		2.Termination of
			 competitive acquisition programSection 1847(a)(1) of the Social Security
			 Act (42 U.S.C. 1395w–3(a)(1)) is amended—
			(1)in subparagraph
			 (B), by striking The programs and inserting Subject to
			 subparagraph (G), the programs;
			(2)in subparagraph
			 (D), by striking clauses (ii) and (iii); and
			(3)by adding at the
			 end the following new subparagraph:
				
					(G)Termination of
				program; transition
						(i)No additional
				competition roundsNotwithstanding subparagraph (B), the
				competition under this section shall end on December 31, 2013, with round 1.
				The Secretary shall take no further action to implement round 2 of the
				competitive acquisition program, the national mail order competitive
				acquisition program, or any subsequent round of the competitive acquisition
				program under this section.
						(ii)Contract
				terminationThe contracts awarded under this section before the
				date of the enactment of this subparagraph shall terminate on July 1, 2013, and
				no payment shall be made under this title after such date based on such a
				contract. To the extent that any damages may be applicable as a result of the
				termination of such contracts, such damages shall be payable from the Federal
				Supplementary Medical Insurance Trust Fund under section 1841. Nothing in this
				clause shall be construed to provide an independent cause of action or right to
				administrative or judicial review with regard to the termination provided under
				this
				clause.
						.
			3.Transitional
			 payment after termination of DMEPOS competitive bidding program
			(a)Transitional
			 payment rules
				(1)Payment for
			 durable medical equipment
					(A)In
			 generalSection 1834(a)(1) of the Social Security Act (42 U.S.C.
			 1395m(a)(1)) is amended—
						(i)in
			 subparagraph (F)(i)—
							(I)by inserting
			 and before July 1, 2013, after January 1,
			 2011,;
							(II)by striking
			 , subject to subparagraphs (G) and (H),; and
							(III)by adding
			 and at the end;
							(ii)in
			 subparagraph (F)(ii)—
							(I)by striking
			 (and, in the case of covered items and all that follows through
			 subject to clause (iii) shall); and
							(II)by striking
			 ; and at the end and inserting a period;
							(iii)by
			 striking clause (iii) of subparagraph (F);
						(iv)by
			 striking subparagraphs (G) and (H); and
						(v)by
			 adding at the end the following new subparagraph:
							
								(G)Payment rates in
				round 1 areas during transition
									(i)In
				generalIn the case of
				covered items and services that are furnished in an area that had been
				designated by the Secretary as a competitive acquisition program under section
				1847(a)(1)(B)(i)(I) on or after the date on which contracts for the furnishing
				of such covered items and services expire, the payment basis under this
				subsection for such items and services furnished in such area shall be the
				amount described in clause (ii) or (iii), as the case may be.
									(ii)Payment rates
				in round 2 for items and services that are not diabetic testing
				supplies
										(I)In
				generalIn the case of covered items that were selected to be
				furnished in the competitive acquisition program (excluding diabetic supplies)
				in a competitive acquisition area selected pursuant to section
				1847(a)(1)(B)(i)(II) on or after July 1, 2013, and before the date on which the
				Secretary implements the market pricing program under section 1847C, subject to
				subclause (II), the payment basis under this subsection for such items and
				services furnished in such areas shall be 95 percent of the amount established
				under this subsection.
										(II)Further
				reductions in 2014 and 2015In the case of covered items described in
				subclause (I) that are furnished during 2014, the payment basis under this
				subsection for such items furnished in such areas shall be reduced by 10
				percent from the amount described in such subclause. In the case of such items
				and services that are furnished in such areas on or after January 1, 2015, and
				before the date on which the Secretary implements the market pricing program
				under section 1847C, the payment basis under this subsection for such items and
				services shall be further reduced by 10 percent after taking into account the
				reduction effected under the preceding sentence.
										(iii)Payment rates
				for diabetic supplies
										(I)In
				generalIn the case of all diabetic testing supplies, mail order
				and non-mail order (HCPCS Codes A4233, A4234, A4235, A4236, A4253, A4256,
				A4258, and A4259, including the KL modifier), effective July 1, 2013, and
				before the date on which the Secretary implements the market pricing program
				under section 1847C and subject to subclause (II), the payment basis under this
				subsection for such supplies shall be 90 percent of the amount otherwise
				established under this subsection.
										(II)Further
				reductions in 2014 and 2015In the case of supplies described in
				subclause (I) that are furnished during 2014, the payment basis under this
				subsection for such items furnished in such areas shall be reduced by 15
				percent from the amount described in such subclause. In the case of such
				supplies that are furnished in such areas on or after January 1, 2015, and
				before the date on which the Secretary implements the market pricing program
				under section 1847C, the payment basis under this subsection for such supplies
				shall be further reduced by 15 percent after taking into account the reduction
				effected under the preceding
				sentence.
										.
						(B)Conforming
			 amendmentsSection 1842(s) of the Social Security Act (42 U.S.C.
			 1395u(s)) is amended—
						(i)in
			 paragraph (3), in the matter preceding subparagraph (A), by inserting
			 and that are furnished in such an area on or before July 1, 2013
			 after section 1847(a); and
						(ii)by
			 adding at the end the following new paragraph:
							
								(4)(A)(i)In the case of items and
				services described in paragraph (2)(D) that are furnished in an area that had
				been designated by the Secretary as a competitive acquisition area under
				section 1847(a)(1)(B)(i)(I) on or after the date on which contracts for the
				furnishing of such covered items and services expire, the payment basis under
				this subsection for such items and services furnished in such area shall be the
				amounts described in clause (ii).
										(ii)(I)In the case of items and
				services described in paragraph (2)(D) that were selected to be furnished in
				the competitive acquisition program in a competitive acquisition area selected
				pursuant to section 1847(a)(1)(B)(i)(II) on or after July 1, 2013, and before
				the date on which the Secretary implements the market pricing program under
				section 1847C, subject to subclause (II), the payment basis under this
				subsection for such items and services furnished in such areas shall be 95
				percent of the amount otherwise established under this subsection.
											(II)In the case of covered items and services
				described in subclause (I) that are furnished during 2014, the payment basis
				under this subsection for such items and services furnished in such areas shall
				be reduced by 10 percent from the amount described in such subclause. In the
				case of such items and services that are furnished in such areas on or after
				January 1, 2015, and before the date on which the Secretary implements the
				market pricing program under section 1847C, the payment basis under this
				subsection for such supplies shall be further reduced by 10 percent after
				taking into account the reduction effected under the preceding sentence.
											(B)(i)In the case of items and
				services described in paragraph (2)(D) that are included in the market pricing
				program under section 1847C, the payment basis under this subsection for such
				items and services furnished in such area shall be the payment basis determined
				under such competitive acquisition program.
										(ii)The Secretary may use information on
				the payment determined under such market pricing program to adjust the payment
				amount otherwise applicable under clause (i) for an area that is not a market
				pricing area under section 1847C, and in the case of such adjustment,
				paragraphs (8) and (9) of subsection (b) shall not be
				applied.
										.
						(2)Treatment of
			 suppliers in competitive acquisition program areasSection
			 1847(b)(4) of the Social Security Act (42 U.S.C. 1395w–3(b)(4)) is
			 amended—
					(A)in subparagraph
			 (A)—
						(i)in
			 the first sentence, by striking The Secretary may limit and
			 inserting Until December 31, 2013, the Secretary may limit;
			 and
						(ii)by
			 inserting after the first sentence the following: The preceding sentence
			 shall not apply to items and services furnished in an eligible auction area
			 (within the meaning of subsection (a)(4) of section 1847C) on or after the date
			 of the implementation of the market pricing program under such
			 section.; and
						(B)by adding at the
			 end the following new subparagraph:
						
							(C)Non-contracted
				suppliers in market pricing programThe Secretary also shall award contracts to
				any supplier that meets eligibility requirements under this title for the
				furnishing of such items and services so long as the supplier accepts the price
				established under such program as payment in full for such items and
				services.
							.
					(3)Payment for
			 off-the-shelf orthoticsSection 1834(h)(1) of the Social Security
			 Act (42 U.S.C. 1395m(h)(1)) is amended by adding at the end the following new
			 subparagraph:
					
						(I)Application of
				market pricing program; limitation of inherent reasonableness
				authorityIn the case of
				orthotics described in subsection (b)(1)(K) of section 1847C furnished on or
				after January 1, 2014, in an eligible auction area, that are included in a
				market pricing program under such section—
							(i)the payment basis
				under this subsection for such orthotics furnished in such area shall be the
				payment basis determined under such market pricing program; and
							(ii)the Secretary may
				use information on the payment determined under such market pricing program to
				adjust the payment amount otherwise recognized under subparagraph (B)(ii) for
				an area that is not an eligible auction area under section 1847C, and in the
				case of such adjustment, paragraphs (8) and (9) of section 1842(b) shall not be
				applied.
							.
				(b)Policy after
			 implementation of the market pricing program
				(1)In
			 generalSection 1834(a)(1) of the Social Security Act (42 U.S.C.
			 1395m(a)(1)), as amended by subsection (a)(1)(B), is amended by adding at the
			 end the following new subparagraph:
					
						(H)Application of
				market pricing program; limitation of inherent reasonableness
				authority
							(i)In
				generalIn the case of market
				priced items and services described in section 1847C(b)(1) furnished on or
				after the date of implementation of a market pricing program for which a price
				has been established under the program conducted in an eligible auction area
				under section 1847C, the payment basis under this subsection—
								(I)in the eligible
				auction area shall be the amount determined under the auction conducted in such
				eligible auction area for such items and services; or
								(II)in another
				eligible auction area shall be the amount determined under subclause (I)
				adjusted by the appropriate factor described in section
				1847C(d)(7)(B)(iv).
								(ii)No adjustment
				in payment amount during initial two-year period of pricing
				programDuring the term of
				any contract awarded pursuant to section 1847C(d)(6) for an item and service
				described in clause (i), the Secretary may not adjust the payment basis
				established under such clause to take into account the effects of a
				later-conducted auction during that two-year contract period. The Secretary
				may, at the termination of a contract awarded under section 1847C(d)(6) for
				such an item or service, adjust such payment basis to take into account the
				effects of a later-conducted auction.
							(iii)Market pricing
				in rural and non-competitive areasThe Secretary, after
				consultation with the auction expert under section 1847C, may (and, in the case
				of covered items furnished on or after January 1, 2016, shall) use information
				on the payment determined under such market pricing program to adjust the
				payment amount otherwise recognized under subparagraph (B)(ii) for an area in
				which an auction has not been conducted pursuant to section 1847C(a).
							(iv)Continued use
				of additional informationIn the case of covered items furnished
				on or after January 1, 2016, the Secretary shall continue to make such
				adjustments described in clause (ii) as, under such market pricing program,
				additional covered items are phased in or information is updated as contracts
				are renewed under such
				program.
							.
				(2)Regulatory
			 authoritySection 1834(a)(1)(G) of the Social Security Act (42
			 U.S.C. 1395w–3(a)(1)(G)) is amended—
					(A)in the
			 subparagraph heading, by inserting or market pricing before
			 rates;
					(B)by striking
			 subparagraph (F)(ii) and inserting subparagraph (F)(ii),
			 subparagraph (H)(iii),; and
					(C)by inserting
			 or eligible auction areas in which an auction has been conducted, after
			 June 30, 2013,  after competitive acquisition
			 areas.
					4.Establishment of
			 DMEPOS market pricing program
			(a)In
			 generalPart B of title XVIII
			 of the Social Security Act is amended by inserting after section 1847B (42
			 U.S.C. 1395w–3b) the following new section:
				
					1847C.DMEPOS market pricing program(a)Establishment
							(1)In
				generalThe Secretary shall establish and implement a market
				pricing program (in this section referred to as market pricing
				program) under which auctions are conducted in eligible auction areas
				(as defined in paragraph (4)) throughout the United States for the furnishing
				of market priced items and services (as defined in subsection (b)) for which
				payment is made under this part.
							(2)Roles of auction
				expert and market monitorThe elements of the market pricing
				program, including eligible auction areas, auction design, establishing of
				clearing prices, and conduct of auctions, shall be established and operated in
				consultation with, and after input and review by, the auction expert and the
				market monitor under subsection (g). In this section, the terms auction
				expert and market monitor refer to the respective auction
				expert and market monitor contracted with under subsection (g)(1).
							(3)ImplementationThe
				market pricing program shall be implemented in all eligible auction areas so
				that market pricing occurs nationwide in the first year of implementation
				consistent with the following:
								(A)First year of
				implementationIn the first
				year of implementation—
									(i)auctions under the
				program shall be held in at least 20 percent of eligible auction areas;
									(ii)prices in these
				areas will be set by such auctions;
									(iii)in each eligible
				auction area 2 categories of items shall be selected for auction;
									(iv)prices for
				categories not selected for auction in the area shall be set by reference to
				auctions held for those categories in econometrically similar areas; and
									(v)in
				those areas in which no auctions are held, prices for all categories will be
				set by reference to auctions held for those categories in econometrically
				similar areas.
									(B)Second year of
				implementationIn the second year of implementation—
									(i)auctions shall be held in other eligible
				auction areas that include 10 percent of eligible auction areas; and
									(ii)prices in those
				areas in which no auctions are held or for categories in which an auction is
				not held, shall be set in the same manner as under subparagraph (A).
									(C)Subsequent
				yearsIn each subsequent year of implementation—
									(i)auctions shall be
				held in an additional 10 percent of eligible auction areas, selected by the
				Secretary annually on an ongoing and rotating basis, until all eligible auction
				areas have been covered; and
									(ii)prices in those
				areas in which no auctions are held or for categories in which an auction is
				not held, shall be set in the same manner as under subparagraph (A).
									(D)Once the market
				pricing program is applied throughout the United States under subparagraph (C),
				the Secretary shall conduct auctions for different eligible auction areas
				throughout the United States on an ongoing and rotating basis covering 10
				percent of eligible auction areas no later than March for each subsequent
				year.
								(E)The requirements
				of this section shall apply to each subsequent round of market-priced auctions
				in the same manner that such requirements apply to the initial market-priced
				auction.
								(4)Eligible auction
				areas
								(A)In
				generalIn this section and section 1834, the term eligible
				auction areas means counties, aggregations of counties, or parts of
				counties, not excluded under subparagraph (D), as established by the
				Secretary.
								(B)Market areas
				must reflect economic interdependencyIn determining and
				selecting eligible auction areas, the Secretary shall choose, from among
				counties, aggregations of counties, or parts of counties, auction areas that
				form an economically interdependent area reflecting standard econometric market
				models. Nothing in this subparagraph shall preclude the Secretary from
				subdividing a large county to take into account population and geographic size
				in establishing auction areas in order to comply with this subparagraph.
								(C)Selection of
				auction areasIn selecting auction areas in which an auction will
				be conducted under this section, the Secretary shall ensure that several
				auction areas of each econometric model are chosen.
								(D)Exclusion of
				certain auction areasThe Secretary shall not subject areas
				described in clause (iii) of section 1847(a)(1)(D) to market program
				reimbursement rates before the year specified in such clause.
								(5)Application of
				certain policies applicable to competitive acquisition
				programsThe following provisions of subsection (a)(1) of section
				1847 shall apply to the market pricing program in the same manner as they apply
				to competitive acquisition programs under such section except as otherwise
				provided:
								(A)Subparagraph (C)
				(relating to waiver of certain provisions).
								(B)Subparagraph (E) (relating to verification
				by OIG), except that the assessment shall be of market pricing and subsequent
				pricing determinations that are the basis for auction prices and single payment
				amounts for items and services in eligible auction areas and shall be conducted
				in the first two years of the market pricing program and may continue in
				subsequent years of the program.
								(C)Subparagraph (F)
				(relating to feedback on missing financial documentation), except that any
				reference to a round of a program is deemed a reference to a year of the market
				pricing program.
								(b)Market priced
				items and services defined
							(1)In
				generalIn this section, subject to paragraph (2), the term
				market priced items and services means the following:
								(A)Oxygen supplies
				and equipment.
								(B)Standard power
				wheelchairs, power scooters, and related accessories.
								(C)Manual
				wheelchairs.
								(D)Enteral nutrients,
				equipment, and supplies.
								(E)Continuous
				positive airway pressure devices, respiratory assistive devices, and related
				supplies.
								(F)Hospital beds and
				related accessories.
								(G)Walkers and
				related accessories.
								(H)Support services
				(Group 2 mattresses and overlays).
								(I)Negative pressure
				wound therapy pumps and related supplies and accessories.
								(J)Diabetic
				supplies.
								(K)Off-the-shelf
				orthotics described in section 1847(a)(2)(C) furnished on or after July 1,
				2013.
								(L)External infusion
				pumps and supplies.
								(M)Other items and
				services (other than those items and services specified in paragraph (2)) that
				could have been subject to participation in competitive acquisition programs
				under section 1847(a)(1).
								(2)Excluded
				itemsSuch term does not include the following:
								(A)An adjustable skin
				protection cushion used in connection with a wheelchair.
								(B)A complex
				rehabilitative power wheelchair and related accessories.
								(C)A manual
				wheelchair billed using current HCPCS Codes K0005 or E1161, and related
				accessories for such a wheelchair.
								(D)A medical device classified in class III
				under the Federal Food, Drug, and Cosmetic Act.
								(c)Market pricing
				program requirements
							(1)In
				generalThe Secretary shall establish an auction design through
				the process described in paragraph (2), that meets the requirements of
				paragraph (3), and shall ensure that the first auction will be conducted for
				all eligible auction areas no later than 14 months after the date of entering
				into the contract with the auction expert under subsection (g)(1).
							(2)Auction process;
				input of stakeholders; design
								(A)Transparent
				process required
									(i)In
				generalIn establishing such auction design, the Secretary shall
				utilize an open and transparent process that involves all relevant stakeholders
				(as defined in clause (ii)) in the market, including through the auction plan
				conference and other outreach efforts.
									(ii)Relevant
				stakeholdersFor purposes of clause (i), the term relevant
				stakeholders means suppliers and manufacturers of market priced items
				and services (and trade associations representing such suppliers and
				manufacturers), physicians, and individuals entitled to benefits under this
				title (and representatives of such individuals).
									(B)Draft auction
				designNot later than 2
				months after the date the auction expert first begins service under subsection
				(g)(1), the auction expert shall develop a draft auction design that shall
				propose auction areas nationwide, lead products for each product category, and
				the price index associated with each lead product, and proposed rules for the
				conduct of auctions.
								(C)Design
				conference
									(i)In
				generalNot later than 4
				months after the date the auction expert first begins service under subsection
				(g)(1), the Secretary shall convene a design conference (in this paragraph
				referred to as the design conference) for the auction process
				under this section. The auction expert shall chair the conference.
									(ii)ParticipantsThe
				participants at the design conference shall include at least the
				following:
										(I)Manufacturers
				and suppliers of DMEPOSRepresentatives of market priced items
				and services.
										(II)BeneficiariesRepresentatives
				of individuals entitled to benefits under this part.
										(III)CMSThe
				Administrator of the Centers for Medicare & Medicaid Services and other
				appropriate Federal personnel.
										(IV)Program
				advisory and oversight committeeThe members of the committee
				referred to in paragraph (3).
										(iii)Purpose of
				conferenceThe purpose of the
				design conference shall be to review the auction design developed by the
				auction expert under subparagraph (B) for the establishment of an efficient
				auction consistent with best practices and actuarial science.
									(iv)Elements of
				conferenceWith respect to
				the design conference—
										(I)the auction expert
				shall provide a demonstration of the preliminary auction design;
										(II)the auction
				expert shall lead a mock auction based upon such design in which the attendees
				will participate and offer comments and suggestions for improvement;
										(III)the auction
				expert may establish working committees on major issues; and
										(IV)the design conference shall be recorded and
				made available over the Internet through simultaneous Web cast or
				otherwise.
										(D)Recommendations
									(i)Working
				committeesNot later than 2 months after the last day of the
				design conference, each working committee established under subparagraph
				(C)(iv)(III) shall submit to the auction expert the committee’s recommendations
				on the final design for auctions under this section.
									(ii)Final design
				recommendationNot later than
				3 months after the last day of the design conference, the auction expert shall
				submit to the Secretary final recommendations on the auction design for
				approval for expedited rulemaking. In this clause, the term expedited
				rulemaking process means a process of publication of the proposed
				auction design and solicitation of public comments on such design. The
				provisions of section 1871(b)(1) shall not apply to such process.
									(3)RequirementsIn
				establishing the auction design, the Secretary shall ensure that rates of
				payment developed through the auction process—
								(A)are market-based
				and based on binding bids and clearing prices; and
								(B)do not result in a
				diminution of access to or quality of items of market priced items and services
				in the applicable market areas.
								(d)Conduct of
				auction
							(1)Initial
				auctionNo later than 14 months after the date a contract is
				first entered into with an auction expert under subsection (g), the Secretary
				shall conduct auctions (each in this section referred to as a
				market-priced auction) among entities supplying market priced
				items and services in eligible auction areas that are selected in the auction
				design and consistent with subsection (a)(3). Each auction shall conclude no
				later than 2 months after its commencement. Market-based auctions shall be
				conducted in accordance with an auction design developed under subsection
				(c).
							(2)Items and
				services subject to auction
								(A)In
				generalIn each eligible auction area in which a market-priced
				auction is conducted, the Secretary shall select to be subject to auction a
				combination of 2 categories of items and services from among the market priced
				items and services.
								(B)All listed items
				and services to be subject to auctionThe Secretary shall ensure
				in the market-priced auction that each lead product that is identified under
				paragraph (4) from among each market priced item and service is subject to
				auction among all eligible auction areas. The Secretary shall ensure that each
				product category is auctioned in at least a sufficient number of eligible
				auction areas to produce a sample of bids based on the percentages set forth in
				subsection (a)(3).
								(3)Requirements to
				submit bid in auction
								(A)Submission of
				bidsAny supplier that complies with the requirements of
				subparagraph (B) and that is identified by the Secretary pursuant to paragraph
				(5)(C) as a supplier of a market priced item or service that is the subject of
				a market-priced auction in an eligible auction area may submit a bid at such
				auction.
								(B)Financial
				assurances
									(i)In
				generalIn order to be eligible to participate in a market-priced
				auction, a supplier must submit a cash deposit in an amount determined by the
				Secretary.
									(ii)Letter of
				credit in lieu of cash depositThe Secretary may, in the
				Secretary’s sole discretion, accept a letter of credit from a financial
				institution acceptable to the Secretary instead of the cash deposit otherwise
				required under clause (i).
									(C)Treatment of
				deposits submitted by suppliers
									(i)Successful
				biddersThe Secretary shall retain as a performance guarantee the
				deposit submitted under subparagraph (B)(i) of a supplier that has submitted a
				winning bid at a market-priced auction.
									(ii)Unsuccessful
				bidsIf a supplier submits a bid that is not accepted at the
				auction, any such deposit shall be returned to the supplier.
									(iii)Deposit return
				requirements for partially successful suppliersIf a supplier
				submits a bid that is accepted at the auction, but the supplier is not awarded
				a contract for the full amount of the bid, the Secretary shall provide for a
				proportionate return of any such deposit.
									(4)Lead product
				selection for establishing clearing prices
								(A)In
				generalFor each product
				category of items and services specified in subsection (b)(1) that is the
				subject of a market-priced auction, the Secretary shall establish a lead
				product. Such lead product shall be selected based upon the price and
				utilization of the product under this part.
								(B)Lead product
				clearing price establishes clearing price for other products
									(i)Lead product as
				reference point for other productsThe lead product selected
				under subparagraph (A) shall be used as a reference point for all other
				products (categorized by the healthcare common procedure coding system code) in
				the same category as the lead product. Such lead product shall be assigned a
				weight of 100 percent.
									(ii)Additional
				products in each product categoryEvery other product in the same
				product category as the lead product identified under subparagraph (A) shall be
				assigned based upon each auction a weight expressed as a percentage of the lead
				product, which percentage of the clearing price, established by the auction
				expert in the plan design and adjusted after input from providers at the design
				plan conference, establishes the price of each item and service in the
				category.
									(iii)Establishing
				clearing price for items and servicesThe Secretary shall
				establish the clearing price for each market priced item and service that is
				subject to the auction based upon the data submitted under this subparagraph.
				Such clearing price shall be equal to the highest cost bid that will meet
				capacity targets in the eligible auction area for such item and service.
									(5)Conduct of
				auction
								(A)In
				generalThe Secretary shall
				conduct the market-priced auctions consistent with the provisions of this
				paragraph.
								(B)3 months before
				auction dateApproximately 3 months before the scheduled auction
				date, the Secretary shall detail auction rules that are consistent with the
				auction plan developed under this section. These rules shall include the
				following:
									(i)Financial and
				other qualification requirements for bidders.
									(ii)Algorithms for
				determining winners and prices as a function of bids.
									(iii)Performance
				obligations of contract suppliers, guarantees, and penalties for
				non-conformance.
									(iv)The product
				categories to be selected (and their related healthcare common procedure coding
				system codes) from within the market priced items and services.
									(v)The lead product
				for each product category selected under paragraph (4)(A) and the price grid
				for such category.
									(vi)The eligible auction areas nationwide (and
				areas identified as having the same econometric model) and those eligible
				auction areas in which a market-priced auction will be conducted each
				year.
									(C)30 days before
				auction dateThirty days before a scheduled auction date, the
				Secretary shall review all applicants and identify the qualified suppliers
				eligible to submit bids. In carrying out this subparagraph, the Secretary shall
				specify the following:
									(i)The historic capacity for each eligible
				bidder for each category that will be subject to the auction.
									(ii)Bidder
				eligibility by eligible auction area.
									(iii)For each auction
				area, the lead product established under paragraph (4)(A).
									(iv)The price index
				(described in subsection (c)(2)(B)) in each auction area.
									(D)Bidders
				conferencePrior to
				conducting each such auction, the auction expert shall conduct a conference of
				prospective bidders in eligible auction areas in which an auction will be
				conducted.
								(E)During
				auctionDuring the conduct of the auction, the Secretary shall
				announce the following:
									(i)The time of the
				end of the round of auctioning.
									(ii)The history of
				prior rounds including the aggregate supply at the end of the round price for
				each product category by round.
									(F)Immediately
				after each auction roundNot later than 15 minutes after the end
				of each auction, the Secretary shall announce the following:
									(i)The aggregate
				supply for each item and service that is the subject of the auction at the
				price established during the auction.
									(ii)For each supplier
				that has participated in the auction, its own supply for all prices (from the
				initial starting price to the end of round price) for each item and service
				that is the subject of the auction.
									(iii)Revised schedule
				of rounds for the next bidding day.
									(G)At conclusion of
				final auction roundNot later than 15 minutes after the end of
				the final auction round, the Secretary shall announce the following:
									(i)A
				list of winning suppliers.
									(ii)The market
				clearing price for each item and service that is the subject of the
				auction.
									(H)Final
				actionsNot later than 30 days after the end of the final auction
				round, the Secretary shall adjust the performance guarantees received from each
				bidder to reflect the outcome of the auction in accordance with paragraph
				(3)(B).
								(6)Conditions of
				awarding contract
								(A)In
				generalThe Secretary shall award a contract to any entity in an
				eligible auction area in which an auction is conducted and whose bid submitted
				pursuant to paragraph (3)(A) is at or below the clearing price established
				pursuant to paragraph (4)(G)(ii).
								(B)Terms of
				contract
									(i)Mandatory
				acceptance of contractA supplier that submits a bid at or below
				such clearing price shall be treated as having agreed to and accept the
				contract awarded pursuant to subparagraph (A).
									(ii)Contract
				termsA contract awarded pursuant to subparagraph (A) shall be
				valid for 2 years.
									(iii)No requirement
				to supply up to bid amountNothing in this subsection shall
				require a supplier that is awarded a contract pursuant to subparagraph (A) to
				supply a marked priced item or service that is the subject of an auction in the
				eligible auction area beyond the level of demand for such item or service in
				the eligible auction area, even if such level is below the level that the
				supplier assumed in its bid.
									(C)Ensuring
				adequate selection of contractorsThe Secretary may not award a
				contract to any entity under the auction to furnish such items or services
				unless the Secretary finds that the conditions described in section
				1847(b)(2)(A) apply with respect to an entity receiving a contract under this
				paragraph.
								(D)Sufficient
				capacity
									(i)In
				generalThe Secretary shall identify the capacity of each
				supplier that applies to participate in an auction under this section. A
				supplier’s capacity shall be based upon the capacity of the supplier in the
				preceding year in the auction area.
									(ii)New
				suppliersEach bidding supplier that has no historic capacity in
				the auction area shall be assigned a base capacity for each produce category
				made available under the auction of 1 percent of the total dollar value of that
				item or service made available in the eligible auction area.
									(7)Payment amount
				shall equal auction clearing price
								(A)In
				generalWith respect to
				market priced items or services that are provided in an eligible auction area
				in which—
									(i)a market-priced auction is conducted, the
				auction price determined at such auction for such item in such eligible auction
				area; or
									(ii)such an auction
				is not conducted, the auction price determined at an auction for those items
				that is conducted in another eligible auction area, as adjusted by the factor
				described in subparagraph (B)(iv), if appropriate,
									shall
				constitute the payment amount under section 1834(a)(1)(H)(i)(I) or section
				1842(s), as the case may be.(B)Supplying items
				or services
									(i)In
				generalNo entity other than a supplier of a market priced item
				or service that is the subject of a market-priced auction in an eligible
				auction area and that is a winning bidder in that eligible auction area shall
				be eligible to receive a contract under paragraph (6)(A) in such auction
				area.
									(ii)Supplying items
				in economically equivalent marketsA supplier of a market priced
				item or service that is not a winning bidder in the eligible auction area
				described in clause (i) shall, subject to clauses (iii) and (iv), be eligible
				to supply any other market priced item or service that was not the subject of
				an auction in that eligible auction area but that was the subject of a
				market-priced auction in another econometrically similar eligible auction area
				(as determined by the Secretary).
									(iii)Supplier must
				accept auction priceClause (ii) shall only apply to a supplier
				that agrees to accept the price determined at an auction in another eligible
				auction area for a market priced item or service.
									(iv)Appropriate
				adjustmentsThe Secretary shall develop an adjustment factor to
				reflect economic differences between the auction area that was the subject of
				the market-priced auction for the item or service and the auction area in which
				the supplier is located. The Secretary shall use such adjustment factor to
				adjust the payment amount made to a supplier pursuant to clause (iii). The
				Secretary, auction expert, and market monitor shall consult with relevant
				stakeholders in developing such factors.
									(8)Monitor access
				and quality
								(A)In
				generalThe Secretary shall
				monitor the performance of suppliers that are awarded a contract pursuant to
				paragraph (6) to ensure compliance with the requirements of this subsection,
				including the requirements and obligations established by the auction expert
				under paragraph (5)(B).
								(B)EnforcementIf the Secretary, after consultation with
				the market monitor, determines that there has been a material failure of a
				supplier that has been awarded a contract pursuant to paragraph (6) to comply
				with such requirements, the Secretary, after consultation with the market
				monitor, shall implement enforcement measures. Such enforcement measures may
				include the following:
									(i)A formal warning letter.
									(ii)Forfeiture of
				amounts submitted as a performance deposit pursuant to subsection
				(d)(3)(B).
									(iii)Termination of a
				contract awarded under paragraph (6).
									(iv)Termination of
				the supplier’s agreement to participate in the program under this title for up
				to 2 years.
									(e)Application of
				competitive acquisition program provisionsIn implementing the
				market pricing program under this section, the provisions of section 1847(b)
				shall be applied as follows:
							(1)Paragraph (3)
				shall apply, except that, for purposes of contracts awarded under the market
				pricing program, subparagraph (B) of such paragraph shall be applied by
				substituting 2 years for 3 years.
							(2)Subject to
				subsection (d)(7)(B), paragraph (4) shall apply.
							(3)Paragraph (5)
				shall apply, except that—
								(A)the reference in
				subparagraph (A) of such paragraph to subsection (a)(2) is deemed a reference
				to subsection (b)(1) of this section; and
								(B)the reference in
				subparagraph (B)(i) of such paragraph to subparagraph (A) is deemed a reference
				to subsection (d)(4) of this section.
								(4)Paragraph (7)
				shall not apply.
							(5)Paragraph (8)
				shall apply.
							(6)Paragraph (9)
				shall apply, except that such paragraph shall be applied as if a reference to a
				bidding program includes a reference to the market pricing program.
							(7)Paragraph (10)
				shall apply, except that such paragraph shall be applied as if a reference to a
				competitive acquisition program includes a reference to the market pricing
				program.
							(8)Paragraph (11)
				shall not apply, except that—
								(A)the pendency of
				any claim for review under this section shall not delay any auction round
				conducted pursuant to subsection (a)(3) or (d)(1); and
								(B)there shall be no
				administrative or judicial review of any claim to enjoin the operation of a
				market-priced auction conducted.
								(f)Transparency
				requirements for market pricing programIn implementing the
				market pricing program, the Secretary shall provide for publication, on an
				Internet Web site operated by the Secretary, of the following
				information:
							(1)The qualifications
				necessary to submit a bid pursuant to subsection (d)(3).
							(2)The financial
				requirements that are applicable for purposes of subsection (d)(3)(B).
							(3)The quality
				standards and the performance standards developed pursuant to subsection
				(c)(3)(B).
							(4)The calculation of
				the total market capacity of an eligible auction area for purposes of
				subsection (d)(5)(C)(i).
							(5)The methodology
				developed for an adjustment factor applied pursuant to subsection
				(d)(7)(B)(iv).
							(6)The process for
				soliciting and accepting bids for purposes of paragraphs (3) and (5) of
				subsection (d).
							(7)For purposes of
				subsection (d)(5)—
								(A)the number of
				bidders at the auction;
								(B)the number of
				winning and losing bidders at the auction; and
								(C)with respect to
				rejected bidders, the specific reasons for rejections of any bid, and, with
				respect to any such rejection, a means of ensuring the availability of the
				process of review or appeal to a rejected bidder.
								(8)The calculation of
				and compliance with the requirement of section 1847(b)(6)(D), as made
				applicable to the market pricing program by subsection (e).
							(g)Reliance on
				auction expert and market monitor in establishing and operating market pricing
				program; advisory committee report and monitoring
							(1)Auction expert
				and market monitor
								(A)In
				generalThe Secretary shall, not later than 3 months after the
				date of the enactment of this section, through the Office of the Assistant
				Secretary for Planning and Evaluation, enter into a contract with an individual
				to serve as the auction expert and such a contract to serve as a market monitor
				to assist in the design, development, implementation and functioning of the
				auction to be conducted pursuant to subsection (b). The auction expert and
				market monitor shall report and be accountable to the Secretary.
								(B)Selection of
				auction expert and market monitor; term; access to information
									(i)Competitive
				processThe selection of the individual to serve as the auction
				expert and as a market monitor under subparagraph (A) shall be undertaken
				through a competitive process.
									(ii)DisqualificationsAn
				individual may not be selected as the auction expert if such individual—
										(I)is a current or
				former employee of the Centers for Medicare & Medicaid Services;
										(II)is a current or
				former contractor for the Centers for Medicare & Medicaid Services that
				participated in the implementation of the competitive acquisition program under
				section 1847(a);
										(III)does not have
				significant experience in implementing auctions of similar complexity in
				government programs; and
										(IV)does not have
				appropriate educational credentials.
										(iii)Access to
				informationThe Secretary shall make available to the auction
				expert and the market monitor all applicable information (including
				confidential information) on the relevant markets throughout the duration of
				the market pricing program.
									(iv)Term of
				contractThe contract for the auction expert and for the market
				monitor under this paragraph shall be for a period of 4 years.
									(2)Functions of
				auction expertThe auction
				expert shall conduct the activities as described in this section,
				including—
								(A)development of a
				draft auction design and design conference under subparagraphs (B) and (C) of
				subsection (c)(2);
								(B)conducting bidders
				conferences under subsection (d)(5)(D); and
								(C)lead the auction, contracting, and other
				aspects of implementing the market pricing program with the advice of the
				market monitor.
								(3)Functions of
				market monitor
								(A)Participate in
				design conferenceThe market monitor shall participate in the
				design conference under subsection (c)(2)(C) and, at the conference, provide a
				presentation on the responsibilities of the market monitor throughout the year
				and common on key aspects of the design and their purpose.
								(B)Review of final
				designThe market monitor shall review the final auction design
				recommendations submitted under subsection (c)(2)(D) and, within one month of
				the release of such recommendations, provide public comment on them.
								(C)Monitoring
									(i)In
				generalThe market monitor
				shall provide ongoing monitoring of the performance of suppliers and the
				effects of the market pricing program to guard against the occurrence of any
				negative effects specified in subsection (d)(8).
									(ii)Provide
				transparency of informationThe monitoring under clause (i) shall
				include public availability of the number of suppliers providing market priced
				items and services in an eligible auction area during each year of the
				operation of the market pricing program.
									(D)Biannual reports
				to SecretaryThe market
				monitor shall provide biannual reports to the Secretary in the initial two
				years and annually thereafter on the development and operations of the market
				pricing program. In each report, the monitor shall—
									(i)identify potential
				problems with the program; and
									(ii)recommend
				solutions to problems so identified.
									(E)Annual
				reportThe market monitor shall provide an annual report to
				Congress on the operation and functioning of the market pricing program. Each
				such report shall include information on—
									(i)potential problems
				with the program;
									(ii)recommended
				solutions to problems identified pursuant to subclause (I);
									(iii)the
				appropriateness of HCPCS codes selected for auctions;
									(iv)an evaluation on
				the ability of individuals eligible for benefits under this part to obtain
				items and services subject to the market pricing program;
									(v)any adverse health
				effects resulting from implementation of the program;
									(vi)any material
				deterioration in the quality of items and services provided under the
				program;
									(vii)the costs of any
				preventable or prolonged hospitalizations due to lack of timely access to
				market priced items and services; and
									(viii)any negative
				business consequences to the supplier of any market priced items and services
				occurring as a result of errors made in the conduct of the
				program.
									.
			5.Application of
			 existing provisions
			(a)Revisions to
			 Program Advisory and Oversight CommitteeSection 1847(c) of the Social Security Act
			 (42 U.S.C. 1395w–3(c)) is amended—
				(1)in paragraph (1),
			 by adding at the end the following: The Secretary shall reconstitute the
			 Committee and extend the terms of its members.;
				(2)in paragraph (3),
			 by adding at the end the following new subparagraph:
					
						(C)Additional
				report to CongressNot later
				than 1 year after the date of the appointment of the auction expert under
				section 1847C(g)(1), the Committee shall submit to the Congress a report on the
				market pricing program established under section 1847C. The report shall
				include information on the design of the market pricing program, access to and
				quality of market priced items and services by beneficiaries under the
				program.
						;
				(3)by striking
			 paragraph (4) (relating to FACA); and
				(4)in paragraph (5),
			 by inserting before the period at the end the following: , except that
			 the reconstituted Committee shall terminate 2 years after the date of the
			 appointment of the auction expert and the market monitor under section
			 1847C(g)(1).
				(b)Negative
			 pressure wound therapy standardsThe Secretary of Health and
			 Human Services, in consultation with relevant stakeholders (as defined in
			 section 1847C(c)(2)(A)(ii) of the Social Security Act, as added by section 4),
			 shall develop standards for coverage and quality of negative pressure wound
			 therapy items and services (within the meaning of section 1847(a)(1)(D)(i)(IV)
			 of such Act, 42 U.S.C. 1395w–3(a)(1)(D)(i)(IV)).
			6.Additional
			 budgetary offset
			(a)In
			 generalIn addition to the payment reductions specified in the
			 amendments made by section 3(a)(1), unobligated balances of all discretionary
			 appropriations for each fiscal year (beginning with fiscal year 2013) are
			 hereby rescinded in an amount equal to the amount necessary to make this Act
			 budget neutral for such fiscal year.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 each account, program, project, and activity to which the rescission under
			 subsection (a) shall apply and the amount of such rescission that shall apply
			 to each such account, program, project and activity. Not later than 60 days
			 after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall submit a report to the Secretary of the Treasury
			 and to Congress of the accounts, programs, projects, activities, and amounts
			 determined and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to accounts, programs, projects and activities operated
			 by the Department of Defense or the Department of Veteran’s Affairs.
			
